Citation Nr: 9925253	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia 
currently rated as 50 percent disabling.

2.  Entitlement to a total rating due to individual 
unemployability due to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for schizophrenia and entitlement to a total rating 
based on individual unemployability were denied.  The veteran 
perfected a timely appeal of these issues.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The evidence shows active psychotic manifestations of 
such extent, severity, depth persistence or bizarreness as to 
produce total social and industrial inadaptability.

3.  The veteran's chronic schizophrenia, paranoid type, is 
productive of total occupation and social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating of 
100 percent for chronic schizophrenia, paranoid type, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9203 (1996, 1998).

2.  The criteria for establishing a total disability rating 
based on individual unemployability (TDIU) are not met.  
38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to an increased rating for schizophrenia, 
paranoid type, 
currently evaluated as 50 percent disabling.

Service connection for chronic schizophrenia, paranoid type, 
was established by means of an August 1976 rating action as 
the evidence showed that the veteran's schizophrenia was 
incurred in service.  A noncompensable disability rating was 
assigned from April 22, 1976, the day after separation from 
service; a 100 percent rating was assigned from April 28, 
1976 he was hospitalized for his schizophrenia; and a 10 
percent evaluation was assigned effective the date of his 
discharge from the hospital on July 1, 1976 as the evidence 
at the time showed that he was under no undue distress and 
that he was able to work.  The veteran's claims folder shows 
several periods of temporary total evaluations during 
hospitalization after the original grant of benefits.  In an 
April 1982 rating decision, the disability evaluation was 
increased to 50 percent as a March 1982 VA examination showed 
an increase in the severity of his schizophrenia.  The RO 
assigned an effective date of March 16, 1982 as the evidence 
did not indicated that an increase was warranted until the 
date of the examination.  The veteran appealed this effective 
date and the Board, by means of a November 1982 decision, 
granted an earlier effective date of October 1, 1980 as the 
evidence showed that the symptomatology was indicative of a 
50 percent evaluation at that time. 

The veteran currently contends that his chronic 
schizophrenia, paranoid type, is more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are supported by the evidence, and his claim is granted to a 
100 percent rating.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Mental disorders, and specifically the veteran's 
chronic schizophrenia, paranoid type, are evaluated pursuant 
to the criteria found in the General Rating Formula for 
Mental Disorders, pursuant to Diagnostic Code 9203 of the 
Schedule.  38 C.F.R. § 4.130 (1998).  Under those criteria, a 
rating of 100 percent is warranted where the evidence shows 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 100 percent rating was warranted where the 
evidence showed active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  A 70 
percent evaluation was appropriate with lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation was appropriate for 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9103 
(1996).  In addition, prior to November 7, 1996, the 
regulations also provided that where the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code.  38 C.F.R. § 4.16(c) (1996)

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court)  
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 
The veteran was accorded a VA mental disorders examination in 
April 1997.  The examination report indicates that the 
veteran appeared confused during the examination interview.  
His affect was somewhat blunted and he appeared to have a 
paucity of mood.  The veteran stated that he heard voices and 
singing.  On occasion these hallucinations would become 
terrifying.  He also stated that approximately once a week he 
has a visual hallucination wherein something like a train 
would come towards him and daily dark flashes.  The 
examination also revealed defects in sensorium and impaired 
orientation to gross testing; however, there was no evidence 
of suicidal or homicidal ideations.  A diagnosis of chronic 
schizophrenia, paranoid type, was rendered.  The examiner 
opined that the veteran's current level of social, 
vocational, and industrial adjustment appears to be impaired 
to a significant degree.  The examiner also stated that the 
veteran was very tangential throughout the interview 
indicating that he had difficulty comprehending or 
understanding details.  

The evidence shows that the veteran has been hospitalized for 
his schizophrenia on numerous occasions, the most recent of 
which were in September 1997 and August 1998.  In September 
1997, he sought treatment complaining that he was hearing 
voices.  He was admitted to observation bed due to auditory 
and visual hallucinations telling him to hurt himself.  He 
claimed to see 35 men who were going to hurt him.  Upon 
examination, he was ambulatory with a fully verbal attitude.  
He was cooperative with a normal tone of voice and no 
pressure of speech was noted; however, he did maintain poor 
eye contact and had a short attention span due to drowsiness.  
There were no manifestations of any toxicity, lethargy, 
akathisia, or tremor, and he was not actively violent.  At 
the time of discharge, his psychosis was not in full 
remission.  A Global Assessment of Function (GAF) score of 55 
was assigned.  

The veteran's most recent VA hospital admission was from 
August 1998 to October 1998.  Upon admission, he was oriented 
times 3, neatly dressed and cooperative.  His speech was 
noted to increase in volume and tone while he was speaking.   
His affect was blunted and his mood was labile.  His thought 
process was coherent with complaints of auditory, visual and 
tactile hallucinations.  While his insight was fair, his 
judgment was poor.  He was noted to have fixed paranoia about 
the hospital staff.  While he showed no homicidal ideations, 
suicidal ideation was present.  His symptomatology improved 
and, at the time of discharge, he was noted to have no 
complaints of hallucinations and he denied any homicidal or 
suicidal ideations.  

The veteran's most recent VA mental disorders examination was 
conducted in December 1998.  The veteran stated that he could 
not get a job because of his auditory and visual 
hallucination.  The report indicates that he complained of 
seeing mean people and animals.  He stated that dangerous 
voices would talk to him telling him to kill himself.  He 
told the examiner that he "died in this hospital from an 
overdose of Thorazine.  Don't say anything about it though."  
The veteran further stated that he had difficulty 
concentrating.  He was afraid to go the store and would stay 
to himself.  Upon examination, the veteran was cooperative 
during the interview.  A thought disorder was noted as were 
persistent auditory and visual hallucinations.  Similarly, 
while no suicidal or homicidal ideation or thoughts were 
shown, persistent paranoid delusions were noted.  The report 
indicates that he was able to maintain minimal personal 
hygiene and other basic activities of daily life.  His 
memory, concentration and judgment were severely impaired.  
His speech was slow and illogical at times, and his mood was 
depressed.  The examiner noted that the veteran continues to 
struggle with the major symptoms of his psychosis and that 
these symptoms were frequent and severe in nature with no 
real periods of remission during the previous year.  Severe 
social and occupational impairment due to his schizophrenia 
was noted.  Similarly, the report indicates that he is unable 
to establish and maintain effective social and occupational 
relationships and he cannot handle stressful situations due 
to his schizophrenia.  

During a June 1999 hearing before the undersigned Board 
Member, the veteran continued to complain of auditory and 
visual hallucinations.  He would sometimes have conversation 
with the voices that he hears.  However, occasionally the 
voices are not friendly and encourage him to hurt himself.  
He stated that on more than two occasions the voices have 
told him to commit, and he has attempted, suicide.  He also 
stated that he has seen an "evil thing" come out of the 
wall of his home.  He was so terrified that he had to leave 
his home.  He stated that he had not held a job since 1979 
and that he is currently receiving Social Security benefits 
due to his schizophrenia.  He stated that he has difficulty 
sleeping.  He is sometimes scared to go to the hospital as he 
is afraid that the staff will try to kill him.  He tries to 
be social but he does not fit in well with others; however, 
he stated that he does spend time talking with a fellow 
veteran. He indicated that he had previously been married 
twice.  When asked about using alcohol or street drugs, he 
responded that he does not use them as they make him sick 
when combined with his prescription medication. 
 
Under both the old and new rating criteria, the Board finds 
that the criteria for entitlement to a 100 percent rating are 
met.  The evidence shows active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability under 
the old criteria.  Similarly, the evidence shows that the 
veteran's schizophrenia is productive of total occupation and 
social inadaptability contemplated under the new rating 
criteria.  The evidence of record shows persistent auditory, 
visual and tactile hallucinations and delusions.  The 
evidence shows that the veteran has not worked since 1979 and 
that he is currently unable to maintain gainful employment.  
The evidence also shows that the veteran has intermittent 
inability to perform activities of daily living.  Therefore, 
as the evidence does show that the veteran exhibits a 
significant amount of the symptomatology listed as 
representative of a 100 percent disability rating for mental 
disorders, the Board finds that an increased rating, for 
chronic schizophrenia, paranoid type, is warranted. 

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 100 percent for chronic 
schizophrenia, paranoid type, are met, and the veteran's 
claim therefor is granted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9203 (1996, 
1998).

II.  Entitlement to a Total Disability Rating based upon 
Individual Unemployability.

As set forth above, the veteran's disability rating for his 
service connected schizophrenia is increased to 100 percent.   
Total disability based upon individual unemployability 
contemplates a schedular rating less than total.  38 C.F.R. § 
4.16(a) (1998).  Since the veteran in this case is entitled 
to a 100 percent schedular rating for his service-connected 
schizophrenia, he is not eligible for a TDIU evaluation. See 
Vettese v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  In 
essence a TDIU rating is moot as the veteran has a total 
rating based on his service connected disability.  Therefore, 
as a matter of law, the veteran's claim for TDIU fails.


ORDER

An increased rating for service connection of schizophrenia, 
paranoid type, is granted and assigned a 100 percent 
evaluation.  The veteran's claim for TDIU is denied in lieu 
of his 100 percent evaluation for service connected 
schizophrenia.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 

